                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

LINDA J. ROBLES, as Personal
Representative of the Estate of
MIGUEL A. MERCADO, deceased,

        Plaintiff,
v.                                               Case No. 8:19-cv-1293-T-60AAS

GEICO INDEMNITY COMPANY,

      Defendant,
__________________________________________/

                                      ORDER

        The parties appeared for a hearing on GEICO Indemnity Company’s motion

for in camera review and to compel documents. (Doc. 31). At the hearing, the parties

agreed the only five documents remaining at issue are Bates Nos. Robles_000071-74,

000075, 000077, 000078, and 000079.1 Ms. Robles claims Robles_000071-74, 000075,

000077, and 000078 are protected by the work product doctrine and claims

Robles_000079 is protected by both the work product doctrine and attorney-client

privilege.

        The court granted in camera review of the documents and took GEICO’s motion

to compel under advisement pending review. (Doc. 50).2 The court performed an in



1   Ms. Robles produced Bates Nos. Robles_000080-81 and 000082-83.

2Ms. Robles filed objections to the court’s order granting in camera review, which
were overruled. (See Docs. 54, 64).
                                         1
camera review.3

      “Parties may obtain discovery regarding any non-privileged matter that is

relevant to any party’s claim or defense and proportional to the needs of the case[.]”

Fed. R. Civ. P. 26(b)(1). Discovery is meant to allow for the “open disclosure of all

potentially relevant information.” Burns v. Thikol Chemical Corp., 483 F.2d 300, 307

(5th Cir. 1973).4 “The term ‘relevant’ is ‘construed broadly to encompass any matter

that bears on, or that reasonably could lead to other matter that bears on, any issue

that is or may be in the case.”’ Auto-Owners Ins. Co. v. Southeast Floating Docks,

Inc., 231 F.R.D. 426, 430 (M.D. Fla. 2005) (quoting Oppenheimer Fund v. Sanders,

437 U.S. 340, 351 (1978)).

      To prevail in this action, Ms. Robles must prove that GEICO acted in bad faith.

“In Florida, the question of whether an insurer has acted in bad faith in handling

claims against the insured is determined under the ‘totality of the circumstances’

standard.” Berges v. Infinity Ins. Co., 896 So. 2d 665, 680 (Fla. 2004). Thus, Ms.

Robles must prove that GEICO could and should have settled Ms. Robles’s claim


3 Initially, Ms. Robles submitted the documents with large portions redacted as “not
subject to GEICO’s Motion to Compel” or “Not Responsive to Request for Production.”
After a court order, Ms. Robles submitted the unredacted documents. (See Doc. 65).
When redacting information, counsel should only redact information that is truly
proprietary, confidential, or constitutes a trade secret. See Harleysville-Atl. Ins. Co.
v. CB Contractors, LLC, No. 6:17-CV-258-ORL-28GJK, 2017 WL 8948387, at *2 (M.D.
Fla. June 29, 2017). Ms. Robles may not wholesale redact pages and paragraphs she
subjectively deems non-responsive. Id.

4In Bonner v. Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh
Circuit adopted as precedent all prior decisions of the Fifth Circuit.
                                          2
within the policy limits. See RLI Ins. Co. v. Scottsdale Ins. Co., 691 So. 2d 1095 (Fla.

4th DCA 1997); Shin Crest PTE, Ltd. v. AIU Ins. Co., 605 F. Supp. 2d 1234 (M.D. Fla.

2009), aff’d, 2010 WL 5826888 (11th Cir. 2010).

      Although a claim for bad faith focuses on the conduct of the insurer, the

insured’s willingness to settle the claim may be relevant to whether the insurer acted

in bad faith under the totality of the circumstances test and is a factor that must be

considered. Cardenas v. Geico Cas. Co., 760 F. Supp. 2d 1305, 1309 (M.D. Fla. Jan.

13, 2011) (“[A]though a bad faith claim derives from and emphasizes the duty of the

insurer to the insured, the conduct of a claimant and the claimant’s attorney is

relevant to determining the ‘realistic probability of settlement.’”) (quoting Barry v.

Geico Gen. Ins. Co., 938 So.2d 613, 618 (Fla. 4th DCA 2006)).

      Under Rule 26(b)(3) work product materials may be discovered if “the party

[seeking the information] shows that it has a substantial need for the materials to

prepare its case and cannot without undue hardship obtain their subsequent

equivalent by other means.” Fed. R. Civ. P. 26(b)(3). Indeed, district courts have

found work product related to an underlying lawsuit to be discoverable in a

subsequent bad-faith action. See McMullen v. GEICO Indem. Co., No. 14-CV-62467,

2015 WL 2226537, at *7-8 (S.D. Fla. May 13, 2015) (“just like GEICO’s claim file is

relevant to determining whether it acted in bad faith, the attorneys’ underlying

litigation files are similarly relevant to determining whether their clients would have

settled within the policy limits”); Tolz v. Geico General Ins. Co., No. 08-80663-CIV,

                                           3
2010 WL 384745, *5 (S.D. Fla. 2010) (finding “no logical reason” why an insurer

cannot invade the work product of a plaintiff and his or her counsel to support its

defenses in a bad faith case).

      By asserting a claim against GEICO for common law bad faith, Ms. Robles has

created a factual issue of whether GEICO could have settled, i.e., whether Ms. Robles

would have accepted GEICO’s offer of policy limits to settle her claim. Batchelor v.

Geico Cas. Co., No. 6:11-CV-1071-ORL, 2014 WL 3697691, at *4 (M.D. Fla. Apr. 22,

2014), aff'd, No. 6:11-CV-1071-ORL-37, 2014 WL 3687490 (M.D. Fla. June 20, 2014).

Thus, GEICO has a substantial need for materials that may otherwise be protected

by the attorney-client privilege or work product doctrine because GEICO must be

permitted to assess the veracity of Ms. Robles’s claim that she would have accepted

an offer of policy limits during the relevant time.

      Communications and notes in the withheld documents address GEICO’s

efforts to resolve Ms. Robles’s claim. This withheld information is highly relevant to

whether GEICO could have settled the underlying claim “under the totality of the

circumstances.” See McMullen, 2015 WL 2226537, at *7-8. As courts have observed,

it would promote “unjustified inequity” to compel GEICO to produce evidence

relevant to Ms. Robles’s claim while prohibiting GEICO from discovering evidence

relevant to its defense.   See Tolz, 2010 WL 384745, at *5; McMullen, 2015 WL

2226537, at *7-8.

      Accordingly, GEICO’s motion to compel (Doc. 31) is GRANTED. By April 15,

                                           4
2020, Ms. Robles must produce to GEICO the unredacted Bates Nos. Robles_000071-

74, 000075, 000077, 000078, and 000079.

      ORDERED in Tampa, Florida on March 31, 2020.




                                          5
